Citation Nr: 0516793	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for reflex sympathetic 
dystrophy, claimed as residuals of a right ankle injury in 
service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to January 1974 and from July 1975 to November 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In her September 2002 Form 9, the 
veteran requested a Travel Board hearing (she indicated that 
a Decision Review Officer thought it necessary).  She 
subsequently withdrew the request.  

The RO construed the a statement accompanying the veteran's 
her Form 9 as a new claim seeking service connection for 
sympathetic reflex dystrophy as residuals of a left ankle 
injury in service, and denied such claim in an October 2004 
rating decision.  The veteran has not initiated an appeal of 
this decision by filing a notice of disagreement.  
Consequently, this matter is not before the Board.  (Notably, 
a year has not yet passed since notice of the October 2004 
denial was issued, and the veteran still has an opportunity 
to appeal that decision if she so desires.   


FINDINGS OF FACT

Reflex sympathetic dystrophy was not manifested in service, 
and it is not shown that the veteran sustained a right ankle 
injury therein; it is not shown that the veteran's current 
reflex sympathetic dystrophy is related to service, and 
specifically to a right ankle injury in service. 


CONCLUSION OF LAW

Service connection for reflex sympathetic dystrophy, claimed 
to be residuals of a right ankle injury in service is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


                  REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
March 2001 (prior to the rating appealed) informed the 
veteran of what was needed to establish entitlement to the 
benefit sought and of her and VA's responsibilities in claims 
development.  The initial rating decision in July 2001, an 
August 2002 statement of the case (SOC), and supplemental 
SOC's from September 2002,  March 2003, June 2003, August 
2003 and November 2004 notified the veteran of applicable 
laws and regulations, of what the evidence showed, and why 
her claim was denied.  While the veteran was not advised 
verbatim to submit everything she had pertinent to her claim, 
the March 2001 letter asked her to submit or identify (for VA 
to obtain) any additional evidence that would support her 
claim.  This was equivalent to advising her to submit 
everything she had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA medical treatment 
and pertinent private medical treatment.  VA also arranged 
for a medical examination in August 2003.  The veteran has 
not identified any additional evidence pertinent to her 
claim.  VA's assistance obligations are met.  No further 
assistance to the veteran is required.  She is not prejudiced 
by the Board's proceeding with appellate review.

II.  Factual Background

Service medical records contain no mention of a right ankle 
complaint or any indication of a right ankle injury.  They do 
reveal that the veteran fell and sprained her left ankle on 
the drill field in late November 1971.  On examination there 
was tenderness over the left lateral malleolus, and the 
veteran underwent a course of treatment for left ankle 
disability.  In early December 1971 the lateral malleolus was 
still tender and slightly swollen and the veteran was given 
an ace wrap and advised to use crutches.  A couple of days 
later the sprain was much improved in terms of swelling and 
the crutches were discontinued.  However, there was still 
remaining echymosis.  On service separation examination for 
the veteran's first period of service, in January 1974, her 
lower extremities were normal.  Service medical records from 
the veteran's second period of service do not contain any 
mention of ankle problems or reflex sympathetic dystrophy.  
On separation examination from the second period of service, 
in October 1977, evaluation of the feet and lower extremities 
was normal.     

Medical records from Baylor Medical Center show that the 
veteran had surgery to remove Morton's neuromas of both feet 
in May 1995 and endoscopic plantar fascitis tarsal tunnel 
release surgery on the right foot in January 1998 and on the 
left foot in March 1998.   

December 1995 private podiatry notes show foot surgery 
involving the third interspace bilaterally.   

December 1997 electromyographic (EMG) testing produced 
results consistent with bilateral tarsal tunnel syndrome and 
generalized peripheral neuropathy.  

A June 1998 medical report from Dr. E. shows that the veteran 
was suffering from constant burning, stinging pain in both 
feet.   Dr. E's s assessment was "excellent history for 
reflex sympathetic dystrophy (RSD)"; he recommended that the 
veteran see a pain control specialist.

July October 1998 medical records from Dr. G show diagnoses 
of chronic pain syndrome, bilateral neuropathic pain, plantar 
feet and lower legs distally, peripheral neuropathy, 
moderately severe per EMG, status postoperative Morton's 
neuroma and bilateral tarsal tunnel syndrome release, 
insensitive plantar feet suggestive of deafferentation pain 
syndrome and lumbosacral disc disease.  The veteran was 
treated with three lumbar epidural steroid injections and a 
lumbar sympathetic block.   

A May 1999 letter from Dr. B also shows constant pain in both 
feet.  Dr. B's diagnoses were degenerative disease of the 
lumbar spine and peripheral neuropathy with probable 
sympathetic component.  

Progress notes from Dr. B from May 1999 to March 2001 show 
treatment for back pain and pain in the lower extremities.  
The veteran received a number of lumbar epidural steroid 
injections and B12 and B6 injections. 

An August 1999 letter from Dr. W indicated his belief that 
the veteran suffered from a cryptogenic sensory neuropathy.  

Medical records from Dr. D show that the veteran received V-
osteotomy of the second metatarsal head in July 2000, an 
osteotomy of the third metatarsal of the left foot in 
September 2000 and a V-osteotomy of the fourth metatarsal 
head of the left foot with Arthrosorb fixation in December 
2000.    

A January 2001 letter from Dr. B indicates that a right ankle 
injury the veteran sustained in boot camp in 1971 "may have 
been directly resultant" in some of the medical problems she 
was being treated for, i.e. RSD syndrome.  

In a March 2001 letter, the veteran indicated that when she 
sprained her ankle in boot camp, it was put in a cast for a 
week.  When the cast was taken off, her foot was extremely 
stiff and painful, and she stayed on crutches for another 
week.  Her right ankle felt weak since then and she took care 
of it by soaking or wearing an ace bandage.  In 1994, she 
started losing feeling in both feet from the metatarsal area 
to the tip of her toes and had burning pain.  RSD was not 
diagnosed until around 1999.  She tried going back to work in 
May 1999, but was only able to work for five months because 
she developed a vascular condition.  On the advice of her 
doctor she quit her job, and the condition cleared up.     

A May 2001 letter from Dr. B indicated that the veteran was 
unable to work any more due to RSD in both feet.  

A May 2001 letter from the veteran indicated that there is no 
reference to her ankle condition in the service medical 
records that pertain to her second period of service, from 
July 1975 to November 1977. 

In a February 2002 letter, the veteran indicated that her 
service medical records incorrectly showed an injury to her 
left ankle and that whoever wrote up her initial injury wrote 
down the wrong foot.  After the injury, the pain in her foot 
came and went over the years until 1994 when her disease 
escalated.  She also indicated that one of the 
characteristics of RSD is that it may not show up until years 
after the injury.  

VA progress notes from April 2001 to August 2002 show 
assessments of RSD and polyneuropathy.  On pain consult in 
September 2001, the veteran denied any history of trauma or 
attributable injury but indicated that one morning in 1994 
she started feeling typical burning pain in both feet.  On 
pain management follow-up in July 2002, she indicated that 
her pain started on an off and on basis after an injury in 
boot camp.  The diagnosis was bilateral foot pain, probably 
peripheral neuropathy, etiology unknown.  An August 2002 VA 
pain management and occupational therapy note shows that the 
veteran's bilateral pain was making it more difficult to 
perform her activities of daily living.  She was issued 
adaptive devices and a trial with High Volt Galvanic 
Stimulation therapy was to be arranged.  

A March 2003 letter from Dr. B indicated that it was 
reasonable to assume that the veteran's right ankle injury in 
boot camp caused her RSD.  The basis for this assumption was 
that RSD occurs as a result of trauma to an extremity and the 
veteran reported that her right ankle injury in service was 
the only trauma she had sustained to her right leg. 

On August 2003 VA examination, the diagnosis was peripheral 
neuropathy with associated RSD, both feet.  The examiner 
opined that it was less likely than not that the peripheral 
neuropathy and the RSD were secondary to the left ankle 
sprain in 1971.

An October 2003 letter from the Social Security 
Administration indicated that the veteran was entitled to 
disability benefits starting from December 1999 based on 
bilateral peripheral neuropathy in the legs, RSD and small 
bowel obstructions.  

In an April 2004 letter, Dr. B indicated that due to 
prescribed opiate analgesics the veteran was taking, it was 
highly likely that she might not remember which ankle was 
injured in boot camp.  In her experience RSD will affect the 
joining limbs.  She believed to the best of her knowledge 
that the veteran suffered from RSD that was caused by the 
traumatic and severe sprain sustained in boot camp.     

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

The record clearly shows that the veteran has bilateral 
reflex sympathetic dystrophy.  She contends that her current 
foot problems are related to a right ankle sprain during boot 
camp.  However, while her service medical records show a left 
ankle sprain in boot camp, they do not show any complaints or 
findings of a right ankle problem.   On January 1974 and 
October 1977 service separation examinations, no ankle 
problems were noted, and the feet and lower extremities were 
clinically evaluated as normal.   

Per the veteran's accounts, reflex sympathetic dystrophy was 
diagnosed in approximately 1999.  In March 2003, Dr. B. 
opined that it was reasonable to assume that such disability 
was secondary to right ankle trauma in service (as that was 
the only right ankle trauma the veteran had reported to her).  
As there is no evidence that the veteran had right ankle 
trauma in service [The only evidence purporting to show a 
right ankle injury during service is found in the veterans 
own contention that medical personnel made a mistake when 
they documented that she had injured her left ankle rather 
than her right.  However, she has not presented any 
corroborating evidence to support this claim.  In the absence 
of such evidence, the Board has no basis to discount the 
repeated contemporaneous documentation of a left ankle sprain 
(with no mention of right ankle injury) in the service 
medical records.], and the opinion is premised on an 
inaccurate history given by the veteran, that opinion lacks 
probative value.  Dr. B subsequently explained that because 
she was taking opiates, the veteran might be confused as to 
which ankle was injured in service.  (Notably, since the 
veteran has not yet appealed the October 2004 denial of 
service connection for reflex sympathetic dystrophy as 
secondary to a left ankle injury, the Board lacks 
jurisdiction to consider such claim.)

While the record shows that the veteran now has reflex 
sympathetic dystrophy, such disability was not manifested or 
diagnosed until more than 20 years after her discharge from 
service.  There is no basis in the record for relating such 
disability to service other than by the opinion of a private 
physician to the effect that it is due to a right ankle 
injury in service.  As such injury in service is not shown, 
the opinion lacks probative value, and there is no competent 
and probative evidence of a nexus between the reflex 
sympathetic dystrophy and the veteran's service.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for reflex sympathetic dystrophy, claimed 
as due to a right ankle injury in service, is denied. 


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


